Citation Nr: 0703538	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 until 
October 1955.  He died in July 2004, and the appellant is the 
veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection has not been established for the cause 
of the veteran's death.

2.  The veteran was not in receipt of either VA pension or 
compensation at the time of his death, nor was there a claim 
pending for such at the time of his death, nor was he 
receiving military retired pay in lieu of VA compensation at 
that time.

3.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

4.  The veteran was buried in a state veterans cemetery and 
no plot or interment expenses were incurred.


CONCLUSION OF LAW

The criteria for the award of VA burial benefits have not 
been met.  38 U.S.C.A. §§  2302, 2303 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1604, 3.1605 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) (finding that the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA 
is not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim").

Legal criteria and analysis

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a) and 
(b) (2006).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  In the present case, it is not contended, nor 
does the evidence otherwise show, that the veteran's death is 
service-connected.  

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions: (1) at the time 
of death the veteran was in receipt of pension or 
compensation (in receipt of military retired pay in lieu of 
VA compensation); or (2) the veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award; or (3) there is no next of kin and there are 
insufficient resources in the veteran's estate to cover 
burial and funeral expenses.  38 C.F.R. § 3.1600(b); see also 
38 U.S.C.A. § 2302(a).

Expenses are also payable if a veteran dies from nonservice-
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility, or at a non-VA 
facility pursuant to VA directive, for acute medical care. 38 
C.F.R. § 3.1600(c) (2006).  Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority.  Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care.  
38 C.F.R. § 3.1605(a)

In the instant case, the veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  Further, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  

The Board notes that at the May 2006 videoconference the 
appellant indicated that she needed more time to submit 
additional documentation.  The undersigned granted a 30-day 
extension of time to obtain this additional evidence.  The 
Board observes that no additional evidence was submitted by 
the appellant. 

In addition, the death certificate shows that the "facility 
name" where the veteran died was "Lutheran Home," a nursing 
home.  The Board finds nothing in the record to suggest that 
this facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c) and 3.1605.  Finally, there is no indication that 
the veteran was discharged or released from active military 
service for a disability incurred or aggravated in the line 
of duty.  Therefore, a burial allowance is also not warranted 
under 38 C.F.R. § 3.1600(b)(3) (2006).

Plot or interment allowance

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f).

The Board acknowledges that 38 C.F.R. § 3.1600(f) was amended 
in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).  The veteran was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
that reflected readjudication of the issue on appeal pursuant 
to the amendment.  However, the Board finds no adverse impact 
nor prejudice to the appellant in proceeding with the 
issuance of a final decision as the appellant incurred no 
burial plot or interment expenses.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In July 2004, the appellant filed a VA Form 21-530, 
Application for Burial Benefits for her husband, a wartime 
veteran, who died in July 2004.  Under Part II - Claim for 
Burial Benefits and/or Interment Allowance if Paid by the 
Claimant, the appellant indicated that the veteran had been 
buried at the Missouri State Veterans Cemetery, and that his 
burial had been without charge for a plot or interment in a 
state owned cemetery.  

In view of the foregoing, the Board finds that the appellant 
is not entitled to a plot or interment allowance as she 
incurred no expense for the plot and interment in a state 
owned cemetery.  See 38 C.F.R. § 3.1600(f) (stating that a 
plot or interment allows is payable to the person or entity 
who incurred the expenses); see also Statement of Funeral 
Goods and Services Selected.

In conclusion, the Board notes that the law sets out specific 
criteria that must be satisfied before VA burial benefits can 
be awarded.  The law, in this case, is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  The appellant's claim for burial 
benefits, to include a plot or interment allowance, 
accordingly, fails.




ORDER

Entitlement to burial benefits is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


